DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated December 3, 2021 in response to a non-final office action.  Claims 1-3, 10-13, and 20 have been amended.  Claims 1-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 2-3, 10, and 12-13 to obviate the previous objection to claims 2-3, 10, and 12-13.  The previous objection to the said claims is hereby withdrawn.
  Applicant's amendment to 1 to obviate the previous rejection to claims 1-10 in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, the claim recites the limitation, “a request for adding a secondary cell group for a wireless device …” (Emphasis added).  It is unclear if this “wireless device” is intended to be different than the wireless recited earlier in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read, “a request for adding a secondary cell group for the wireless device...” (Emphasis added). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et.al. (US Patent Application Publication, 2017/0156075, hereinafter, “Harada ‘075”) in view of Sun et.al. (US Patent Application Publication, 20170094683, hereinafter, “Sun”), further in view of Matsumoto et.al. (US Patent Application Publication, 20180234983, hereinafter, “Matsumoto”).
Regarding claim 1, Harada ‘075 teaches:
A method comprising: 
receiving, by a first base station from a second base station, a request for adding a secondary cell group for a wireless device (Harada ‘075: PeNB [i.e., first base station] determines that the reception quality of a current secondary cell in the connecting UE [i.e., wireless device] is equal to or less than a given threshold and selects NeNB #1 [i.e., second base station] and NeNB #2 as handover candidate cells.  Fig. 12 and ¶ [0088]), the secondary cell group comprising at least one unlicensed cell (Harada ‘075: PeNB transmits a request for ... secondary cell addition of the unlicensed band cell to the candidate cells (NeNB #1, #2) selected at step S2 (step S4).  Fig. 12 and ¶ [0090]).
Although Harada ‘075 teaches a primary eNB requesting a secondary eNB to add a secondary cell in an unlicensed band to support a wireless device, Harada ‘075 does not explicitly teach:
performing, by the first base station, a plurality of listen before talk (LBT) procedures to transmit at least one downlink signal to the wireless device; 
determining, by the first base station, that a number of LBT failures reaches a threshold based on the plurality of LBT procedures;
in response to the determining, transmitting by the first base station to the second base station, one or more parameters indicating that the number of LBT failures reaches the threshold. 
However, in the same field of endeavor, Sun teaches:
performing, by the first base station, a plurality of listen before talk (LBT) procedures (Sun: base station 105-a [i.e., first base station] … may perform an eCCA [enhanced clear channel assessment] that includes multiple CCA measurements [i.e., plurality of LBT procedures].  Fig. 2 and ¶ [0045]) to transmit at least one downlink signal to the wireless device (Sun: Base station 105-a may transmit an UL grant in a short DL burst [i.e., downlink signal] over the channels that passed the eCCA. When UE 115-a [i.e., wireless device] receives the UL grant...  Fig. 2 and ¶ [0046]); 
determining, by the first base station, that a number of LBT failures reaches a threshold based on the plurality of LBT procedures (Sun: base station 105-a [i.e., first base station] … may perform an eCCA that includes multiple CCA measurements. For example, a counter may be used to determine whether a sufficient number of CCA attempts have passed [i.e., a threshold] before determining that a channel is available [the Examiner interprets that conversely, a counter can be used to count the number of CCA (i.e., LBT) failures to be compared against a threshold to determine that a channel is NOT available: (¶ [0047]: In some cases, base station 105-a may determine that an eCCA has failed for a channel …)].  Fig. 2 and ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075 to include the features as taught by Sun above in order to avoid delay transmissions or not reducing the effective bandwidth of a channel. (Sun, ¶ [0004]).
Although Harada ‘075-Sun teaches a primary eNB requesting a secondary eNB to add a secondary cell in an unlicensed band to support a wireless device, and determining the LBT procedure has failed, as well as determining a sufficient number of CCA attempts, Harada ‘075-Sun does not explicitly teach:
in response to the determining, transmitting by the first base station to the second base station, one or more parameters indicating that the number of LBT failures reaches the threshold.
However, in the same field of endeavor, Matsumoto teaches:
in response to the determining, transmitting by the first base station to the second base station, one or more parameters indicating interference-related information (Matsumoto: the eNB 200-2 [i.e., first base station] detects interference (step S202) and transmits interference-related information (for example, RSSI) to the eNB 200-1 [i.e., second base station] (step S203).  Fig. 9 and ¶ [0133].  [And per ¶ [0052], interference is determined based on the LBT procedure assessing the received signal strength:  To avoid interference with another operator and/or another communication system (for example, WLAN system), a UE 100 and an eNB 200 configured to perform radio communication by using such an unlicensed band are requested to perform a clear channel determination process referred to as LBT. The LBT is a procedure in which it is determined, based on received signal strength (interference power)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun to include the features as taught by Matsumoto above in order to avoid interference with another operator and/or another communication system. (Matsumoto, ¶ [0052]).

Regarding claim 11, Harada ‘075 teaches:
A base station comprising (Harada ‘075: radio base station 10.  Fig. 16 and ¶ [0120]): 
one or more processors (Harada ‘075: a baseband signal processing section 104, a call processing section 105.  Fig. 16 and ¶ [0120]); and
memory storing instructions that, when executed by the one or more processors, cause the base station to (Harada ‘075: The processor reads out a program, software module and data from the storage medium into the memory and executes various processes in accordance with them.  ¶ [0158]): 
receive, from a second base station, a request for adding a secondary cell group for a wireless device (Harada ‘075: PeNB [i.e., first base station] determines that the reception quality of a current secondary cell in the connecting UE [i.e., wireless device] is equal to or less than a given threshold and selects NeNB #1 [i.e., second base station] and NeNB #2 as handover candidate cells.  Fig. 12 and ¶ [0088]), the secondary cell group comprising at least one unlicensed cell (Harada ‘075: PeNB transmits a request for ... secondary cell addition of the unlicensed band cell to the candidate cells (NeNB #1, #2) selected at step S2 (step S4).  Fig. 12 and ¶ [0090]).
Although Harada ‘075 teaches a primary eNB requesting a secondary eNB to add a secondary cell in an unlicensed band to support a wireless device, Harada ‘075 does not explicitly teach:
perform, a plurality of listen before talk (LBT) procedures to transmit at least one downlink signal to the wireless device;
determine, that a number of LBT failures reaches a threshold based on the plurality of LBT procedures;
in response to the determination, transmit to the second base station, one or more parameters indicating that the number of LBT failures reaches the threshold. 
However, in the same field of endeavor, Sun teaches:
perform, a plurality of listen before talk (LBT) procedures (Sun: base station 105-a [i.e., first base station] … may perform an eCCA [enhanced clear channel assessment] that includes multiple CCA measurements [i.e., plurality of LBT procedures].  Fig. 2 and ¶ [0045]) to transmit at least one downlink signal to the wireless device (Sun: Base station 105-a may transmit an UL grant in a short DL burst [i.e., downlink signal] over the channels that passed the eCCA. When UE 115-a [i.e., wireless device] receives the UL grant...  Fig. 2 and ¶ [0046]);
determine, that a number of LBT failures reaches a threshold based on the plurality of LBT procedures (Sun: base station 105-a [i.e., first base station] … may perform an eCCA that includes multiple CCA measurements. For example, a counter may be used to determine whether a sufficient number of CCA attempts have passed [i.e., a threshold] before determining that a channel is available [the Examiner interprets that conversely, a counter can be used to count the number of CCA (i.e., LBT) failures to be compared against a threshold to determine that a channel is NOT available: (¶ [0047]: In some cases, base station 105-a may determine that an eCCA has failed for a channel …)].  Fig. 2 and ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075 to include the features as taught by Sun above in order to avoid delay transmissions or not reducing the effective bandwidth of a channel. (Sun, ¶ [0004]).
Although Harada ‘075-Sun teaches a primary eNB requesting a secondary eNB to add a secondary cell in an unlicensed band to support a wireless device, and determining the LBT procedure has failed, as well as determining a sufficient number of CCA attempts, Harada ‘075-Sun does not explicitly teach:
in response to the determination, transmit to the second base station, one or more parameters indicating that the number of LBT failures reaches the threshold.
However, in the same field of endeavor, Matsumoto teaches:
in response to the determination, transmit to the second base station, one or more parameters indicating interference-related information (Matsumoto: the eNB 200-2 [i.e., first base station] detects interference (step S202) and transmits interference-related information (for example, RSSI) to the eNB 200-1 [i.e., second base station] (step S203).  Fig. 9 and ¶ [0133].  [And per ¶ [0052], interference is determined based on the LBT procedure assessing the received signal strength:  To avoid interference with another operator and/or another communication system (for example, WLAN system), a UE 100 and an eNB 200 configured to perform radio communication by using such an unlicensed band are requested to perform a clear channel determination process referred to as LBT. The LBT is a procedure in which it is determined, based on received signal strength (interference power)).
Harada ‘075-Sun to include the features as taught by Matsumoto above in order to avoid interference with another operator and/or another communication system. (Matsumoto, ¶ [0052]).

Regarding claim 20, Harada ‘075 teaches:
A system comprising (Harada ‘075: a radio communication system.  Fig. 15 and ¶ [0110]): 
a wireless device (Harada ‘075: a user terminal 20.  Fig. 15 and ¶ [0111]); and
a first base station comprising (Harada ‘075: radio base station 10 (including the radio base stations 11 and 12).  Figs. 15, 16 and ¶ [0120]): 
one or more processors (Harada ‘075: a baseband signal processing section 104, a call processing section 105.  Fig. 16 and ¶ [0120]); and
memory storing instructions that, when executed by the one or more processors, cause the first base station to (Harada ‘075: The processor reads out a program, software module and data from the storage medium into the memory and executes various processes in accordance with them.  ¶ [0158]): 
receive, from a second base station, a request for adding a secondary cell group for a wireless device (Harada ‘075: PeNB [i.e., first base station] determines that the reception quality of a current secondary cell in the connecting UE [i.e., wireless device] is equal to or less than a given threshold and selects NeNB #1 [i.e., second base station] and NeNB #2 as handover candidate cells.  Fig. 12 and ¶ [0088]), the secondary cell group comprising at least one unlicensed cell (Harada ‘075: PeNB transmits a request for ... secondary cell addition of the unlicensed band cell to the candidate cells (NeNB #1, #2) selected at step S2 (step S4).  Fig. 12 and ¶ [0090]).
Although Harada ‘075 teaches a primary eNB requesting a secondary eNB to add a secondary cell in an unlicensed band to support a wireless device, Harada ‘075 does not explicitly teach:
perform, a plurality of listen before talk (LBT) procedures to transmit at least one downlink signal to the wireless device;
determine, that a number of LBT failures reaches a threshold based on the plurality of LBT procedures;
in response to the determination, transmit by the first base station to the second base station, one or more parameters indicating that the number of LBT failures reaches the threshold. 
However, in the same field of endeavor, Sun teaches:
perform, a plurality of listen before talk (LBT) procedures (Sun: base station 105-a [i.e., first base station] … may perform an eCCA [enhanced clear channel assessment] that includes multiple CCA measurements [i.e., plurality of LBT procedures].  Fig. 2 and ¶ [0045]) to transmit at least one downlink signal to the wireless device (Sun: Base station 105-a may transmit an UL grant in a short DL burst [i.e., downlink signal] over the channels that passed the eCCA. When UE 115-a [i.e., wireless device] receives the UL grant...  Fig. 2 and ¶ [0046]);
determine, that a number of LBT failures reaches a threshold based on the plurality of LBT procedures (Sun: base station 105-a [i.e., first base station] … may perform an eCCA that includes multiple CCA measurements. For example, a counter may be used to determine whether a sufficient number of CCA attempts have passed [i.e., a threshold] before determining that a channel is available [the Examiner interprets that conversely, a counter can be used to count the number of CCA (i.e., LBT) failures to be compared against a threshold to determine that a channel is NOT available: (¶ [0047]: In some cases, base station 105-a may determine that an eCCA has failed for a channel …)].  Fig. 2 and ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075 to include the features as taught by Sun above in order to avoid delay transmissions or not reducing the effective bandwidth of a channel. (Sun, ¶ [0004]).
Although Harada ‘075-Sun teaches a primary eNB requesting a secondary eNB to add a secondary cell in an unlicensed band to support a wireless device, and determining the LBT procedure has failed, as well as determining a sufficient number of CCA attempts, Harada ‘075-Sun does not explicitly teach:
in response to the determination, transmit by the first base station to the second base station, one or more parameters indicating that the number of LBT failures reaches the threshold.
However, in the same field of endeavor, Matsumoto teaches:
in response to the determination, transmit by the first base station to the second base station, one or more parameters indicating interference-related information (Matsumoto: the eNB 200-2 [i.e., first base station] detects interference (step S202) and transmits interference-related information (for example, RSSI) to the eNB 200-1 [i.e., second base station] (step S203).  Fig. 9 and ¶ [0133].  [And per ¶ [0052], interference is determined based on the LBT procedure assessing the received signal strength:  To avoid interference with another operator and/or another communication system (for example, WLAN system), a UE 100 and an eNB 200 configured to perform radio communication by using such an unlicensed band are requested to perform a clear channel determination process referred to as LBT. The LBT is a procedure in which it is determined, based on received signal strength (interference power)).
Harada ‘075-Sun to include the features as taught by Matsumoto above in order to avoid interference with another operator and/or another communication system. (Matsumoto, ¶ [0052]).

Claims 2, 5, 7, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada ‘075-Sun-Matsumoto in view of Yang et.al. (US Patent Application Publication, 2019/0215864, hereinafter, “Yang”).
Regarding claim 2, Harada ‘075-Sun-Matsumoto discloses on the features with respect to claim 1 as outlined above.
Harada ‘075-Sun-Matsumoto does not explicitly teach:
wherein the number of LBT failures occurs during a pre-configured number of subframes. 
However, in the same field of endeavor, Yang teaches:
wherein the number of LBT failures (Yang: the UE may fails to receive the RAR response transmitted by the base station to the UE in the RAR (i.e., Mgs2) receiving time window specified in the existing art due to the LBT failure at the base station side... in this preferred implementation, a predetermined time window for the UE to receive the Mgs2 is extended to obtain an extended time window.  ¶ [0124]) occurs during a pre-configured number of subframes (Yang: extending the predetermined time window for the UE to receive the Mgs2 by dynamically indicating a time starting point at which the UE receives the Mgs2 to obtain an extended time window of subframes n+k to n+k+L+RA-ResponseWindowSize, that is, the UE transmits the preamble at the nth subframe and listens for the RAR response of the base station from the end of the nth subframe to n+L+RA-ResponseWindowSize, where n is a serial number of a subframe for the UE to transmit the Mgs1, n+k is the time starting point at which the UE receives the Mgs2, L is a predetermined time length, and RA-ResponseWindowSize is a length of the predetermined time window.  ¶ [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto to include the features as taught by Yang above in order to optimize random access for the UE. (Yang, ¶ [0007]).

Regarding claim 5, Harada ‘075-Sun-Matsumoto discloses on the features with respect to claim 1 as outlined above.
Harada ‘075-Sun-Matsumoto does not explicitly teach:
wherein the one or more parameters indicate an indication of failure of a random access process. 
However, in the same field of endeavor, Yang teaches:
wherein the one or more parameters indicate an indication of failure of a random access process (Yang: the UE transmits an indication message to the MAC when the base station fails to execute the LBT or when the random access fails due to the failure of execution of the LBT by the UE.  ¶ [0307]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto to include the features as taught by Yang above in order to optimize random access for the UE. (Yang, ¶ [0007]).

Regarding claim 7, Harada ‘075-Sun-Matsumoto discloses on the features with respect to claim 1 as outlined above.
Harada ‘075-Sun-Matsumoto does not explicitly teach:
further comprising incrementing a counter in response to the failure of the LBT procedure for transmitting a random access response (RAR) within a RAR window. 
However, in the same field of endeavor, Yang teaches:
further comprising incrementing a counter in response to the failure of the LBT procedure (Yang: Preferably, the MAC layer needs to set a counter to count the LBT failure or success and/or a counter to count the transmitting times of the preamble.  ¶ [0219]) for transmitting a random access response (RAR) within a RAR window (Yang: that the UE does not receive the RAR response of the base station in the corresponding RAR response time window, thereby causing the failure of the random access process.  ¶ [0220]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto to include the features as taught by Yang above in order to optimize random access for the UE. (Yang, ¶ [0007]).

Regarding claim 12, Harada ‘075-Sun-Matsumoto discloses on the features with respect to claim 1 as outlined above.
Harada ‘075-Sun-Matsumoto does not explicitly teach:
wherein the number of LBT failures occurs during a pre-configured number of subframes. 
However, in the same field of endeavor, Yang teaches:
wherein the number of LBT failures (Yang: the UE may fails to receive the RAR response transmitted by the base station to the UE in the RAR (i.e., Mgs2) receiving time window specified in the existing art due to the LBT failure at the base station side... in this preferred implementation, a predetermined time window for the UE to receive the Mgs2 is extended to obtain an extended time window.  ¶ [0124]) occurs during a pre-configured number of subframes (Yang: extending the predetermined time window for the UE to receive the Mgs2 by dynamically indicating a time starting point at which the UE receives the Mgs2 to obtain an extended time window of subframes n+k to n+k+L+RA-ResponseWindowSize, that is, the UE transmits the preamble at the nth subframe and listens for the RAR response of the base station from the end of the nth subframe to n+L+RA-ResponseWindowSize, where n is a serial number of a subframe for the UE to transmit the Mgs1, n+k is the time starting point at which the UE receives the Mgs2, L is a predetermined time length, and RA-ResponseWindowSize is a length of the predetermined time window.  ¶ [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto to include the features as taught by Yang above in order to optimize random access for the UE. (Yang, ¶ [0007]).
	
Regarding claim 15, Harada ‘075-Sun-Matsumoto discloses on the features with respect to claim 11 as outlined above.
Harada ‘075-Sun-Matsumoto does not explicitly teach:
wherein the one or more parameters indicate an indication of failure of a random access process. 
However, in the same field of endeavor, Yang teaches:
wherein the one or more parameters indicate an indication of failure of a random access process (Yang: the UE transmits an indication message to the MAC when the base station fails to execute the LBT or when the random access fails due to the failure of execution of the LBT by the UE.  ¶ [0307]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto to include the features as taught by Yang above in order to optimize random access for the UE. (Yang, ¶ [0007]).

Regarding claim 17, Harada ‘075-Sun-Matsumoto discloses on the features with respect to claim 11 as outlined above.
Harada ‘075-Sun-Matsumoto does not explicitly teach:
wherein the instructions, when executed by the one or more processors, further cause the base station to increment a counter in response to the failure of the LBT procedure for transmitting a random access response (RAR) within a RAR window. 
However, in the same field of endeavor, Yang teaches:
wherein the instructions, when executed by the one or more processors, further cause the base station to increment a counter in response to the failure of the LBT procedure (Yang: Preferably, the MAC layer needs to set a counter to count the LBT failure or success and/or a counter to count the transmitting times of the preamble.  ¶ [0219]) for transmitting a random access response (RAR) within a RAR window (Yang: that the UE does not receive the RAR response of the base station in the corresponding RAR response time window, thereby causing the failure of the random access process.  ¶ [0220]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto to include the features as taught by Yang above in order to optimize random access for the UE. (Yang, ¶ [0007]).

Claims 3, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harada ‘075-Sun-Matsumoto in view Liu et.al. (US Patent Application Publication, 2019/0281636, hereinafter, “Liu ‘1636”), further in view of Yang et.al. (US Patent Application Publication, 2019/0215864, hereinafter, “Yang”).
Regarding claim 3, Harada ‘075-Sun-Matsumoto discloses on the features with respect to claim 1 as outlined above.
Harada ‘075-Sun-Matsumoto does not explicitly teach:
wherein the determining comprises determining that the number of LBT failures reaches the threshold. 
However, in the same field of endeavor, Liu ‘1636 teaches:
wherein the determining comprises determining that the number of LBT failures reaches the threshold  (Liu ‘1636: Once the incremented value of the preamble attempt counter reaches a prescribed value (or a value equal to the prescribed value plus one), the terminal apparatus 1 may consider that the random access procedure has failed.  Fig. 9 and ¶ [0235]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto to include the features as taught by Liu ‘1636 above in order for the terminal apparatus to perform the uplink transmission efficiently. (Liu ‘1636, ¶ [0016]).
Harada ‘075-Sun-Matsumoto-Liu ‘1636 does not explicitly teach:
during a pre-configured number of subframes. 
However, in the same field of endeavor, Yang teaches:
during a pre-configured number of subframes (Yang: extending the predetermined time window for the UE to receive the Mgs2 by dynamically indicating a time starting point at which the UE receives the Mgs2 to obtain an extended time window of subframes n+k to n+k+L+RA-ResponseWindowSize, that is, the UE transmits the preamble at the nth subframe and listens for the RAR response of the base station from the end of the nth subframe to n+L+RA-ResponseWindowSize, where n is a serial number of a subframe for the UE to transmit the Mgs1, n+k is the time starting point at which the UE receives the Mgs2, L is a predetermined time length, and RA-ResponseWindowSize is a length of the predetermined time window.  ¶ [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto-Liu ‘1636 to include the features as taught by Yang above in order to optimize random access for the UE. (Yang, ¶ [0007]).

Regarding claim 6, Harada ‘075-Sun-Matsumoto-Yang discloses on the features with respect to claim 5 as outlined above.
Harada ‘075-Sun-Matsumoto-Yang does not explicitly teach:
wherein the failure of the random access process is due to the number of LBT failures during the random access process. 
However, in the same field of endeavor, Liu ‘1636 teaches:
wherein the failure of the random access process is due to the number of LBT failures during the random access process (Liu ‘1636: the terminal apparatus 1 determines that a channel is busy in the LBT period, the terminal apparatus 1 may increment the preamble attempt counter by one even through no random access preamble is transmitted in the subframe including the allocated PRACH resource.  Once the incremented value of the preamble attempt counter reaches a prescribed value (or a value equal to the prescribed value plus one), the terminal apparatus 1 may consider that the random access procedure has failed.  Fig. 9 and ¶ [0235]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto-Yang to Liu ‘1636 above in order for the terminal apparatus to perform the uplink transmission efficiently. (Liu ‘1636, ¶ [0016]).
	
Regarding claim 13, Harada ‘075-Sun-Matsumoto discloses on the features with respect to claim 11 as outlined above.
Harada ‘075-Sun-Matsumoto does not explicitly teach:
wherein the determination comprises determining that the number of LBT failures reaches the threshold. 
However, in the same field of endeavor, Liu ‘1636 teaches:
wherein the determination comprises determining that the number of LBT failures reaches the threshold (Liu ‘1636: Once the incremented value of the preamble attempt counter reaches a prescribed value (or a value equal to the prescribed value plus one), the terminal apparatus 1 may consider that the random access procedure has failed.  Fig. 9 and ¶ [0235]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto to include the features as taught by Liu ‘1636 above in order for the terminal apparatus to perform the uplink transmission efficiently. (Liu ‘1636, ¶ [0016]).
Harada ‘075-Sun-Matsumoto-Liu ‘1636 does not explicitly teach:
during a pre-configured number of subframes. 
However, in the same field of endeavor, Yang teaches:
during a pre-configured number of subframes (Yang: extending the predetermined time window for the UE to receive the Mgs2 by dynamically indicating a time starting point at which the UE receives the Mgs2 to obtain an extended time window of subframes n+k to n+k+L+RA-ResponseWindowSize, that is, the UE transmits the preamble at the nth subframe and listens for the RAR response of the base station from the end of the nth subframe to n+L+RA-ResponseWindowSize, where n is a serial number of a subframe for the UE to transmit the Mgs1, n+k is the time starting point at which the UE receives the Mgs2, L is a predetermined time length, and RA-ResponseWindowSize is a length of the predetermined time window.  ¶ [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto-Liu ‘1636 to include the features as taught by Yang above in order to optimize random access for the UE. (Yang, ¶ [0007]).

Regarding claim 16, Harada ‘075-Sun-Matsumoto-Yang discloses on the features with respect to claim 15 as outlined above.
Harada ‘075-Sun-Matsumoto-Yang does not explicitly teach:
wherein the failure of the random access process is due to the number of LBT failures during the random access process. 
However, in the same field of endeavor, Liu ‘1636 teaches:
wherein the failure of the random access process is due to the number of LBT failures during the random access process (Liu ‘1636: the terminal apparatus 1 determines that a channel is busy in the LBT period, the terminal apparatus 1 may increment the preamble attempt counter by one even through no random access preamble is transmitted in the subframe including the allocated PRACH resource.  Once the incremented value of the preamble attempt counter reaches a prescribed value (or a value equal to the prescribed value plus one), the terminal apparatus 1 may consider that the random access procedure has failed.  Fig. 9 and ¶ [0235]).
Harada ‘075-Sun-Matsumoto-Yang to include the features as taught by Liu ‘1636 above in order for the terminal apparatus to perform the uplink transmission efficiently. (Liu ‘1636, ¶ [0016]).

Claims 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada ‘075-Sun-Matsumoto in view of Li et.al. (US Patent Application Publication, 2019/0200391, hereinafter, “Li”).
Regarding claim 4, Harada ‘075-Sun-Matsumoto discloses on the features with respect to claim 1 as outlined above.
Harada ‘075-Sun-Matsumoto does not explicitly teach:
wherein the at least one downlink signal comprises at least one random access response. 
However, in the same field of endeavor, Li teaches:
wherein the at least one downlink signal comprises at least one random access response (Li: The UE listens to a physical downlink control channel (Physical Downlink Control Channel, PDCCH) within a preset RAR time window, and receives the corresponding RAR.  ¶ [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto to include the features as taught by Li above in order to increase an opportunity of performing PRACH access. (Li, ¶ [0005]).

Regarding claim 10, Harada ‘075-Sun-Matsumoto discloses on the features with respect to claim 1 as outlined above.
Harada ‘075-Sun-Matsumoto does not explicitly teach:
wherein the LBT procedure comprises sensing the at least one unlicensed cell before transmitting a random access response. 
However, in the same field of endeavor, Li teaches:
wherein the LBT procedure comprises sensing the at least one unlicensed cell before transmitting a random access response (Li: the base station successfully preempts an unlicensed carrier [i.e.,  sensing] used for sending the RAR.  ¶ [0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto to include the features as taught by Li above in order to increase an opportunity of performing PRACH access. (Li, ¶ [0005]).

Regarding claim 14, Harada ‘075-Sun-Matsumoto discloses on the features with respect to claim 1 as outlined above.
Harada ‘075-Sun-Matsumoto does not explicitly teach:
wherein the at least one downlink signal comprises at least one random access response. 
However, in the same field of endeavor, Li teaches:
wherein the at least one downlink signal comprises at least one random access response (Li: The UE listens to a physical downlink control channel (Physical Downlink Control Channel, PDCCH) within a preset RAR time window, and receives the corresponding RAR.  ¶ [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto to include the features as taught by Li above in order to increase an opportunity of performing PRACH access. (Li, ¶ [0005]).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada ‘075-Sun-Matsumoto in view of Yang et.al. (US Patent Application Publication, 2019/0215864, hereinafter, “Yang”), further in view of Harada et.al. (US Patent Application Publication, 2019/0037608, hereinafter, “Harada ‘608”).
Regarding claim 8, Harada ‘075-Sun-Matsumoto and Yang discloses on the features with respect to claim 7 as outlined above.
Harada ‘075-Sun-Matsumoto and Yang does not explicitly teach:
further comprising receiving a random access preamble from the wireless device. 
However, in the same field of endeavor, Harada ‘608 teaches:
further comprising receiving a random access preamble from the wireless device (Harada ‘608: Since LBT performed on the CC2 in subframe #1 results in LBTidle, the UE performs PRACH [Random Access preamble, physical random access channel]  transmission on the CC2 in subframe #2.  Fig. 12 and ¶ [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto and Yang to include the features as taught by Harada ‘608 above in order to achieve an appropriate random access operation. (Harada ‘608, ¶ [0014]).

Regarding claim 9, Harada ‘075-Liu ‘1636-Xu, Stern-Berkowitz, Yang, and Harada ‘608 discloses on the features with respect to claim 8 as outlined above.
Harada ‘608 further teaches:
wherein the RAR window starts at a subframe that contains an end of the preamble plus a first predetermined number of subframes (Harada ‘608: The RAR window is established for a certain period from a certain subframe after the transmission of the RA preamble (PRACH transmission). For example, the RAR window starts from a subframe that is three or more subframes later than the completion of the transmission of the RA preamble.  Fig. 12 and ¶ [0055]).
The rationale and motivation for adding this teaching of Harada ‘608 is the same as the rationale and motivation for Claim 8.  

Regarding claim 18, Harada ‘075-Sun-Matsumoto and Yang discloses on the features with respect to claim 17 as outlined above.
Harada ‘075-Sun-Matsumoto and Yang does not explicitly teach:
wherein the instructions, when executed by the one or more processors, further cause the base station to receive a random access preamble from the wireless device. 
However, in the same field of endeavor, Harada ‘608 teaches:
wherein the instructions, when executed by the one or more processors, further cause the base station to receive a random access preamble from the wireless device (Harada ‘608: Since LBT performed on the CC2 in subframe #1 results in LBTidle, the UE performs PRACH [Random Access preamble, physical random access channel]  transmission on the CC2 in subframe #2.  Fig. 12 and ¶ [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada ‘075-Sun-Matsumoto and Yang to include the features as taught by Harada ‘608 above in order to achieve an appropriate random access operation. (Harada ‘608, ¶ [0014]).

Regarding claim 19, Harada ‘075-Liu ‘1636-Xu, Stern-Berkowitz, Yang, and Harada ‘608 discloses on the features with respect to claim 18 as outlined above.
Harada ‘608 further teaches:
wherein the RAR window starts at a subframe that contains an end of the preamble plus a first predetermined number of subframes (Harada ‘608: The RAR window is established for a certain period from a certain subframe after the transmission of the RA preamble (PRACH transmission). For example, the RAR window starts from a subframe that is three or more subframes later than the completion of the transmission of the RA preamble.  Fig. 12 and ¶ [0055]).
The rationale and motivation for adding this teaching of Harada ‘608 is the same as the rationale and motivation for Claim 18.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416